Case 1:18-cr-00204-NGG-VMS Document 202 Filed 11/19/18 Page 1 of 7 PageID #: 1500
                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
  MKM:TH/MKP                                          271 Cadman Plaza East
  F. #2017R01840                                      Brooklyn, New York 11201



                                                      November 19, 2018


  By Hand and ECF

  The Honorable Nicholas G. Garaufis
  United States District Judge
  United States District Court
  225 Cadman Plaza East
  Brooklyn, New York 11201

                Re:      United States v. Keith Raniere, et al.
                         Criminal Docket No. 18-204 (NGG)

  Dear Judge Garaufis:

                 The government respectfully submits this letter in opposition to the defendant
  Keith Raniere’s second motion for bail. (Motion for Bail, ECF Docket No. 191.) As the
  Court is aware, the defendant previously sought pretrial release over the government’s
  objection, proposing an unsecured bond of $10 million, with home detention to be supervised
  by a private team of 24-hour armed guards. (See Raniere First Motion for Bail, ECF Docket
  No. 43.) The Court denied the defendant’s motion, finding, among other things, that the
  defendant posed a substantial risk of flight and that there was some risk that if the defendant
  were released, he may “unlawfully exploit women or obstruct justice.” (Memorandum &
  Order, ECF Docket No. 46, at 16.)

                  Since the Court’s order denying bail, the defendant has been charged by
  superseding indictment with participating in a long-running racketeering conspiracy,
  including predicate acts of identity theft, encouraging aliens to enter the United States
  illegally, forced labor, document servitude, state law extortion and sex trafficking. The
  defendant was also charged with substantive counts of forced labor conspiracy, wire fraud
  conspiracy, sex trafficking conspiracy, sex trafficking, attempted sex trafficking and
  conspiracy to commit identity theft for the purpose of tax evasion.

                 The defendant now offers a bail proposal that is significantly weaker than the
  one already rejected by the Court. The defendant proposes pretrial release on a bond secured
  by less than $180,000, co-signed by individuals who do not appear to exercise any moral
  suasion over the defendant, with conditions of home detention and electronic monitoring.
Case 1:18-cr-00204-NGG-VMS Document 202 Filed 11/19/18 Page 2 of 7 PageID #: 1501



  This proposal lacks any meaningful security. For this reason, the government respectfully
  requests that the Court deny the defendant’s motion without further hearing.

                 The government incorporates its prior submissions seeking the defendant’s
  detention, see ECF Docket Nos. 4, 44 and appended as Exhibit 1, and does not repeat those
  arguments here. The government respectfully submits that the Court should continue the
  permanent order of detention because there is no combination of conditions that would
  adequately protect the safety of the community, mitigate the risk that the defendant will
  obstruct justice or reasonably assure his continued appearance.

     I.       The Defendant’s Second Motion for Bail

                 The majority of the defendant’s thirteen-page motion for bail consists of
  arguments that have already been advanced and rejected by the Court or do not merit a
  response. For example, the first three pages of the defendant’s motion for bail consists of a
  description of the defendant’s “teachings” punctuated by footnoted quotations from Bertrand
  Russell, Søren Kierkegaard and Friedrich Nietzsche that bear no relation to the substance of
  the defendant’s motion for bond. The twenty-four-minute promotional video posted to
  YouTube and submitted to the Court is also entirely irrelevant. 1

                 The defendant also reiterates his claim that he and his supporters have been the
  target of “blatant false statements” and that certain individuals “deleted data, stole ESP
  student profiles and documentation” and “cancelled credit card payments” by Nxivm clients.
  (Mot. at 8.) In fact, Nxivm and Clare Bronfman sought to have criminal charges brought
  against these individuals, but the Vancouver Police Department declined to recommend that
  any charges be brought.

                The defendant’s motion does not persuasively challenge the core facts that
  render him a risk of flight and a risk of danger to the community.




          1
                 A number of the individuals who appear in the video, including several of the
  participants in the defendant’s supposed Tourette’s “study,” have since left the organization
  and have indicated that their experiences in Nxivm were traumatic. The defendant’s
  inclusion of video footage of them in his motion for pretrial release is misleading at best.




                                                2
Case 1:18-cr-00204-NGG-VMS Document 202 Filed 11/19/18 Page 3 of 7 PageID #: 1502



     II.        The Defendant Presents A Risk of Flight 2

                 In denying the defendant’s prior application for bail, the Court found that his
  history and characteristics “strongly support the conclusion” that the defendant posed a risk
  of flight. (Order at 10.) The Court found particularly persuasive the defendant’s abrupt
  relocation to Mexico prior to his arrest, his “lack of an ordinary job or personal financial
  resources that could secure a meaningful bond, and his apparent access to extensive financial
  resources supplied by anonymous third parties.” (Order at 10.)

                   The defendant concedes that he enjoys the “support of people with substantial
  means,” including what he describes as an “unknown contingent interest” in a multi-million
  dollar estate. 3 (Mot. at 10 & n.12.) It is not disputed that some of these supporters with
  “substantial means” reside in Mexico. The government has also obtained evidence that,
  notwithstanding his purported lack of any financial assets, the defendant receives a
  percentage of the profits of many, if not all, Nxivm-affiliated companies, which he does not
  keep in his name. 4 And nothing in the defendant’s second motion for bail addresses the
  Court’s findings that the defendant is accused of “running an organization with a number of
  devoted adherents, faces strong incentives to flee, and may have access to substantial
  financial resources.” (Order at 15.)

     III.       The Charges Are Serious and Government’s Case Against the Defendant is Strong

                  The Court has already found that the charges in this case are serious and
  subject the defendant to “extremely lengthy sentences,” weighing heavily in favor of
  continued detention. (Order at 8.) Since the superseding indictment was returned, the
  defendant now faces charges of criminal conduct spanning many years, including
  racketeering conspiracy, which also weighs in favor of detention. In addition, the defendant
  is now charged with multiple crimes of deceit, including identity theft and alteration of
  records in an official proceeding, which courts have held is relevant to an assessment of risk
  of flight. See United States v. Williams, 654 F. App’x 3, 4 (2d Cir. 2016) (summary order)
  (finding district court did not commit clear error in finding defendant posed a risk of flight
  where, among other things, the district court had noted that it was “struck by the fact that a

            2
                The government is entitled to proceed by proffer in a detention hearing. See
  United States v. Abuhamra, 389 F.3d 309, 320 n.7 (2d Cir. 2004); United States v.
  LaFontaine, 210 F.3d 125, 130-31 (2d Cir. 2000); United States v. Martir, 782 F.2d 1141,
  1145 (2d Cir. 1986).
            3
                  The defendant fails to note that he voluntarily relinquished executorship of the
  estate to a person, who, according to information obtained by the government, is a “first-
  line” DOS “slave” who is herself a person of significant wealth.
            4
                 For example, emails dated from August 2015, including an email sent to the
  defendant, reflect an anticipated payment of a nearly $190,000 fee for the defendant in
  connection with an Anima, Inc. project in Mexico.


                                                  3
Case 1:18-cr-00204-NGG-VMS Document 202 Filed 11/19/18 Page 4 of 7 PageID #: 1503



  number of [the charges] involve deceit”); United States v. Dimora, No. 1:10CR387, 2012
  U.S. Dist. LEXIS 86457, at *8 (N.D. Ohio June 21, 2012) (considering a defendant’s ability
  to use the same “skills of deceit and evasion” that he used to commit crimes to “elude
  capture”); United States v. Saani, 557 F. Supp. 2d 97, 98-99 (D.D.C. 2008) (defendant’s
  “alleged purposeful and illegal concealment of . . . access” to funds in foreign bank accounts
  was “directly relevant to [his] flight risk”).

                 As the Court noted in its Order, the merits of the government’s case are not
  ultimately a matter to be determined on a bail application. But even when viewing the
  government’s evidence in the context of a bail determination pursuant to 18 U.S.C. § 3142,
  the weight of the evidence against the defendant favors detention. The evidence against the
  defendant includes, among other things, testimony from numerous witnesses, including
  members of the charged conspiracies; emails and other electronic communications, video and
  audio recordings, and bank records.

                  The defendant claims that the weight of the evidence against the defendant
  does not favor detention because the “overwhelming majority of women in DOS did not,
  were not asked to, and certainly were not required to, have sex with Mr. Raniere.” (Def.
  Mot. at 6.) The government has alleged that women who joined DOS provided “collateral,”
  such as sexually explicit photographs and letters making damaging accusations against their
  loved ones, on the false premise that they were joining a women’s empowerment group and
  that it consisted solely of women. The collateral was meant to ensure compliance and
  prevent DOS “slaves” from leaving the organization or speaking about it publicly. Multiple
  witnesses have indicated that they would not have provided collateral had they known the
  truth of the defendant’s involvement and that they remained in DOS because they had
  provided collateral. Having provided this collateral, a number of DOS “slaves” were tasked
  with engaging in sexual activity with the defendant and providing him with additional
  collateral, such as sexually explicit photographs, with the understanding that their collateral
  could be released if they did not do so. The fact that not all DOS “slaves” had direct sexual
  interactions with the defendant says nothing about the strength of the evidence against him.

                 The defendant also ignores that the crimes he is charged with in connection
  with his role as the head of DOS include not only sex trafficking, but also wire fraud
  conspiracy and forced labor conspiracy. Indeed, in a December 25, 2016 email sent to his
  “first-line” DOS “slaves”, the defendant explained eight “slave to master objectives”
  underpinning DOS. Among these “objectives” were the following:

                Your greatest joy is to surrender completely all things, in all
                ways, without reservation, completely exposed, to your Master
                and Master’s will. The best slave derives the highest pleasure
                from being her Master’s ultimate tool, independent of use: by
                joyously offering all your decisions to be made, or used, by your
                Master, you surrender your life, mind, body and possessions for
                unconditional use.



                                                 4
Case 1:18-cr-00204-NGG-VMS Document 202 Filed 11/19/18 Page 5 of 7 PageID #: 1504



                  That your Master has your time and labor allows for more
                  production; that your Master has your vote allows for more
                  potency. By recruiting others within your power you honor and
                  increase your Master’s power.

                  Always make your Master look good and be powerful and
                  capable. Intelligently utilize the secrecy of your relationship
                  with your Master to be a confederate and move your Master
                  forward.

  Since December 2016, in the wake of public and law enforcement scrutiny of DOS, the
  defendant has also publicly denied his involvement in DOS, stating repeatedly—and
  falsely—that the so-called “sorority” had no affiliation or association with him or with
  Nxivm.

     IV.       The Defendant Poses a Serious Danger to the Community

                  The defendant also poses a serious risk of danger to the community. As the
  Court has already found, the defendant is “charged with serious felonies based on his alleged
  role in running a secretive, cult-like organization in which ‘slaves’ are allegedly branded
  with his initials and tasked with serving him and other senior members of the organization.”
  (Order at 15.)

                 The defendant’s creation of DOS was the culmination of a long history of
  abusing women and girls through manipulation and coercion. The government has obtained
  evidence that the defendant began having a sex with a “first-line” DOS “slave” when she was
  fifteen years old and he was forty-six. 5 Among other sources of evidence, journal entries
  written by the DOS slave before her eighteenth birthday reflect an ongoing sexual
  relationship with the defendant.

                 The defendant’s claim that he does not pose a danger because there are no
  allegations of “violence, guns, knives, or weapons of any time,” Def. Mot. at 10-11, ignores
  the very real and significant consequences of psychological abuse, economic abuse, and
  sexual abuse. For example, it was on the defendant’s orders that Jane Doe 4 remained in a
  bedroom for nearly two years. The defendant ordered her confined to the room not because
  she had stolen “from people in the community,” Def. Mot. at 12, but specifically in order to
  exercise power and control over her. For instance, in an email dated November 9, 2010,
  Lauren Salzman emailed the defendant to inform him that Jane Doe 4 had written a letter that
  begged to be “let out” of the room because she was “coming undone.” Salzman also told the

           5
               In the defendant’s reply in support of his previous motion for bond, see ECF
  Docket No. 45, the defendant characterized this individual as “someone very close to him”
  whose communications with the defendant did not relate to DOS and were taken “out of
  context.”


                                                   5
Case 1:18-cr-00204-NGG-VMS Document 202 Filed 11/19/18 Page 6 of 7 PageID #: 1505



  defendant that Jane Doe 4’s letter had been intercepted and was not shown to Jane Doe 4’s
  parents because they were “so reactionary.” The defendant wrote back: “You might try
  asking [Jane Doe 4] the difference between being in the room for a day…or as long as she
  has.” Jane Doe 4 remained confined to the bedroom for another fifteen months after she
  wrote the letter stating that she was “coming undone.” The defendant’s claim that Jane Doe
  4 stayed in the room “entirely of her own volition,” Def. Mot. at 12, is belied by the fact that
  the day she left the room, she was punished—as she had been threatened she would be—by
  being driven to Mexico and left without any identification.

     V.      The Defendant’s New Proposed Bail Package Is Insufficient to Address These
             Concerns

                 The seriousness of the offenses charged against the defendant, the weight of
  the evidence in support of those charges, the potential sentence that could result from a
  conviction, the defendant’s access to vast financial resources and connections to Mexico,
  make him a flight risk and a danger that is incurable by any combination of conditions—let
  alone the feeble package that he proposes.

                 The defendant proposes a $1,000,000 bond secured by three properties owned
  by three different individuals whose relation to him is not clear. The defendant has not
  provided the Court or the government with any information regarding the owners of these
  properties and what, if any, relationship he has with them. Although the defendant has not
  yet provided the government with complete information regarding the value of the properties
  to be posted, two of the properties appear to be almost entirely mortgaged (97.6% and 95%)
  and the third has equity of approximately $100,000. The total secured portion of the bond,
  therefore, appears to be approximately $170,000. The defendant acknowledges that the
  proposed bond is “significantly less than for other defendants in this case.” (Motion for Bail
  at 5.)

                  The defendant notes that the owners of the properties will sign on to the bond
  as well as “several” unidentified others. (Id. at 4.) The owners of the properties appear to be
  Nxivm clients with no personal relationship to the defendant, and one of them is not a United
  States citizen.




                                                 6
Case 1:18-cr-00204-NGG-VMS Document 202 Filed 11/19/18 Page 7 of 7 PageID #: 1506



  V.     Conclusion
                 The defendant poses a considerable flight risk and danger, and his proposed
  bail package is weaker than that already considered and rejected by the Court. Under these
  circumstances, the government respectfully submits that the defendant’s motion for bail
  should be denied without further hearing.


                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney


                                            By:      /s/
                                                   Moira Kim Penza
                                                   Tanya Hajjar
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000


  cc:    Clerk of Court (NGG) (by ECF)
         Defense Counsel (by ECF)




                                               7
